Citation Nr: 9915676	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dementia, possibly with 
psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his sister


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from April 1973 to 
October 1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claim for entitlement 
to service connection for dementia, with possible psychosis.


FINDINGS OF FACT

1.  Service medical records note no psychiatric pathology.

2.  A psychosis was not manifest to a compensable degree 
within one year of service.

3.  The veteran was diagnosed with a personality disorder and 
drug abuse more than five years after service.  

4.  There is no competent medical evidence which links his 
currently diagnosed dementia with possible psychosis, to the 
veteran's period of service.


CONCLUSION OF LAW

The claim for entitlement to service connection for dementia 
with possible psychosis is not well grounded. 38 U.S.C.A. § 
5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before service connection may be decided, the initial 
question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the appellant's claim for service connection 
for an acquired psychiatric disorder.

Under 38 U.S.C.A. § 1131 compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).  

Certain chronic diseases, including psychoses, may be 
service-connected if manifested to a degree of 10 percent or 
more within one year after separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the service medical records revealed no medical 
findings or diagnosis of a psychiatric disorder during 
service.  At the enlistment physical examination in March 
1973, no abnormalities were noted.  The veteran did indicate 
on his written medical history that he had a history of 
headaches when he became angry.  Review of the veteran's 
service treatment records showed that the veteran was treated 
for complaint of severe headache in October 1973 with history 
of a similar headache two years earlier.  In March 1974, the 
veteran was seen for psychological consult following 
complaint of somewhat hypnagogic-type effects upon awakening 
and daydreaming during day.  It was noted he had completed 
one year of three-year enlistment.  The examiner found mental 
status completely normal and questioned whether there was a 
secondary motive involved as the veteran was scheduled to 
deploy shortly for a one year tour in Okinawa.  Attempts to 
explain that there was no specific disease met with passive 
resistance; however, the examiner concluded that there was no 
psychiatric pathology.  In June 1974, he was seen with 
complaint of headache with drowsiness; he admitted to prior 
drug problem but claimed he "gave it up around Nov. 1973".  
He was seen again in September 1974 for complaint of 
"migraine headache" which he attributed to tension or 
strain.  Examination report dated October 1974 prior to 
discharge, revealed no evidence of any psychiatric disorder 
or other abnormality.  

Service personnel records show recurrent disciplinary 
problems during the veteran's enlistment.  Specifically, he 
was disciplined for being absent without leave (AWOL) for 
separate periods of time, failure to go at time prescribed to 
appointed place of duty, willful disobedience of a lawful 
order, sleeping on post, possession of marijuana, breaking 
restriction, and disrespect towards an officer.  

Following his discharge under honorable conditions in October 
1974, the veteran filed a claim for VA disability benefits 
for headaches in February 1975, which was ultimately denied 
on the merits by rating decision of June 1976; a claim for 
hypertension in January 1977, which was denied by rating 
decision of February 1977; and a claim for nonservice-
connected pension benefits for a nervous condition and skin 
condition in May 1983.  On the May 1983 application for VA 
benefits, the veteran indicated he had received outpatient 
treatment for his nervous condition at the VA medical center 
(VAMC) in Syracuse in approximately 1975 and again in 1981.  
He also claimed to have received inpatient psychiatric 
treatment for six months in 1979, and again in 1981, at 
Hutchings Psychiatric Institute.

Inpatient discharge summary report from Hutchings Psychiatric 
Institute, dated February 1981, indicates that the veteran's 
first psychiatric admission was in September 1980, by order 
of the court following arrest for grand larceny and 
trespassing.  Following admission, the veteran appeared 
alert, oriented and lucid.  He was able to provide a coherent 
although vague history.  He related that he began 
experiencing disciplinary problems in Junior High school when 
he became involved with drinking, marijuana, cutting class, 
and girls.  Due to continued truancy and robbery, he was sent 
to reform school for two years.  Upon his return, he dropped 
out of high school and enlisted in the Marines.  He related 
that in service he became more involved with drug abuse, 
primarily amphetamines and marijuana.  He was more vague and 
evasive as to details and events since his discharge from 
service.  However, he had existed primarily through theft and 
bartering with stolen property.  He did report spending a 
great deal of time in jail over this period.  He continued to 
abuse marijuana, smoking upward of five "joints" a day; he 
believed he could not function without it.  He reported no 
prior psychiatric hospitalization or treatment other than 
some form of treatment in service.  The veteran was 
discharged in February 1981 to outpatient treatment.  The 
diagnosis was schizotypical personality and he was continued 
on Haldol.

Outpatient discharge summary report from Hutchings 
Psychiatric Center, dated November 1981, indicated that the 
veteran was transferred to outpatient treatment in February 
1981.  The diagnosis remained schizotypical personality and 
Haldol was supplied on a weekly basis.  In August 1981 the 
veteran began to decrease visits and dropped out of sight in 
October 1981.  In November, due to lack of contact and 
unwillingness to accept treatment, the veteran was 
discharged.

VA psychiatric intake summary dated March 1983, indicated the 
veteran had been incarcerated from June 1982 to January 1983 
for stealing a car.  While in jail he had received Haldol and 
Sinequan.  He had been referred to the VAMC mental hygiene 
clinic for evaluation and treatment.  He claimed that his 
problems began in service and that he was hearing voices at 
that time which he described as ringing in his ears.  He 
reported difficulty controlling sexual feelings.  
Objectively, he exhibited evidence of auditory 
hallucinations, paranoid delusions, and thought processes 
further characterized by magical thinking.  He expressed no 
guilt.  The diagnosis on Axis I was paranoid schizophrenia.  

In August 1983, the veteran was notified by the RO that his 
claim for pension had been denied for failure to report for 
scheduled VA examination.  In February 1986, the veteran 
filed another claim for VA pension benefits due to his 
claimed psychiatric disability.  

VA medical treatment records show treatment at the VAMC 
mental hygiene clinic from June 1984 to December 1986 for 
paranoid schizophrenia and antisocial personality disorder.

Psycho-social Evaluation report from a private medical 
facility, PELION, dated December 1986, indicated the veteran 
was referred by his probation officer for evaluation of his 
chemical use.  He freely admitted marijuana use and on 
questioning, alcohol use.  He admitted to a nurse-
practitioner, the use of cocaine as well.  He was currently 
prescribed Haldol and Cogentin by VA.  The final diagnosis 
was :  Axis I - polysubstance abuse (marijuana, alcohol, 
cocaine), rule out schizophrenic disorder; and on Axis II - 
rule out schizotypical personality disorder.

VA psychiatric examination report dated April 1987 noted 
chief complaint of auditory hallucinations, difficulty 
sleeping and unspecified sexual problems.  The veteran 
admitted to a heavy history of substance abuse; the veteran 
stated he had tried all different drugs and loved getting 
high.  Based on the history and complaints as well as 
findings of mental status examination, the final diagnoses on 
Axis I were: mixed substance abuse; rule out unspecified 
substance intoxication; schizo-affective disorder.

The RO subsequently awarded the veteran nonservice-connected 
pension benefits based primarily on his psychiatric 
disability.

VA examination report dated May 1989, noted that the veteran 
gave a vague history of hospitalization for doing LSD, 
drinking excessively, smoking marijuana, and becoming 
paranoid while taking cocaine.  He claimed the cocaine made 
him paranoid and increased his hallucinations.  He no longer 
used cocaine; however, he continued to use marijuana and 
alcohol daily.  He also had trouble with drug flashbacks.  He 
was not currently on any medications.  He essentially had no 
activities except for substance abuse.  The examiner noted 
the veteran appeared drowsy, perhaps intoxicated.  Based on 
mental status examination, the diagnosis was:  Axis I - 
schizoaffective disorder, "bipolar type" vs. "depressed 
type", and rule out residual schizophrenia; Axis II - 
antisocial vs. schizoid personality.

VA medical records dated 1994 through 1995 show continued 
treatment and diagnosis for paranoid schizophrenia.

A VA neurology consult report dated December 1996, noted that 
the veteran had experienced difficulty walking for last year.  
He used to take Haldol.  Based on examination findings, the 
diagnostic impression was dementia.  In February 1997, the RO 
issued a proposed rating decision to find the veteran 
incompetent for VA purposes.  Final decision as to the 
veteran's incompetency for VA purposes was issued in April 
1997.  

VA hospital summary report dated March to April 1997, 
indicated the veteran was brought to the emergency room by 
his sister due to confused state, drooling, exposing himself 
to children and wandering.  He was admitted and transferred 
to general psychiatry after it was determined he had 
dementia.  He improved though he remained compulsive and 
demonstrated some antisocial behaviors.  His sister agreed to 
take him back into her home.  The diagnoses on Axis I were:  
1) dementia; 2) alcohol and other substance abuse.

VA hospital summary report dated July to August 1997, 
indicated readmission for the veteran because of apparent 
decompensation and becoming progressively argumentative.  
Past medical history included heavy drug use.  He was 
stabilized on the general psychiatry ward with medications.  
His delusional preoccupations subsided.  He was discharged to 
return to live with his sister with supervision.  It was 
noted that he should avoid alcohol and cocaine.  The 
diagnoses on Axis I were: 1) dementia with psychosis; 2) 
history of alcohol abuse; 3) history of cocaine abuse.

By rating decision of September 1997, the veteran was awarded 
special monthly pension because of the need for aid and 
attendance of another person.

In March 1998, further information was submitted from the 
department of correction in New York, which indicated the 
veteran had been arrested numerous times from 1976 to 1994, 
and that his first conviction was in 1977 and last in 1994 
for a variety of offenses including larceny, criminal 
trespass, public lewdness, criminal impersonation, 
unauthorized use of a motor vehicle, and possession of stolen 
property.

The veteran's sister has submitted numerous statements in 
support of the veteran's claim for service connection.  In 
essence she argues that he had no mental problems prior to 
his enlistment in service.  Upon his return from service, he 
displayed all sorts of irrational behavior.  Thus, she 
believed that his mental problems began in service and that 
his current mental condition was the result of his prior 
military service.

The veteran's sister has also submitted numerous handwritten 
statements of the veteran.  These are primarily rambling 
accounts of the minute detail of his daily existence and void 
of relevant content.  

The veteran and his sister presented testimony at a personal 
hearing conducted before the undersigned member of the Board 
in February 1999.  It was agreed that the issue currently on 
appeal was entitlement to service connection for dementia, 
possibly with psychosis.  The veteran indicated that he first 
began taking Haldol in 1978.  He could not remember going 
AWOL in service or why he was discharged prior to the 
expiration of his term of service.  "They wanted me out.  I 
wanted to get out."  He further explained that he was always 
being placed on restrictions.  It was becoming a "hardship" 
being in the Marines so he accepted the discharge when it was 
offered.  The veteran's sister indicated that the veteran was 
sent to her, without advance notice, from New York and had 
been with her ever since.  He currently lived with her and 
was totally dependent on her for his daily care and 
maintenance.  She made sure he took his prescribed 
medications and he slept a lot during the day.  He was not 
currently using any alcohol or drugs.  

The veteran's accredited representative argued that the 
veteran was entitled to service connection on a presumptive 
basis under 38 C.F.R. § 3.307 and 3.309.  Additional argument 
was presented that the veteran should be service-connected 
because the headaches noted in service might actually have 
been "prodromal findings of an acquired neuropsychiatric 
disability".  In the alternative, it was argued that the 
case should be remanded for an additional medical opinion as 
to whether the veteran's current mental disorder is related 
to his prior service.

ANALYSIS

The Board finds that because the veteran has not presented 
medical or competent evidence which would justify a belief by 
a fair and impartial individual that it is plausible that an 
acquired psychiatric disorder began in service or that a 
psychosis was manifest to a compensable degree within the 
presumptive period or that there is a link between his 
current dementia, with possible psychosis, and his period of 
service, this claim must be deemed not well grounded and 
therefore denied.  Specifically, as noted above, the service 
medical records are silent as to an acquired psychiatric 
disorder as well as dementia and/or any psychosis.  The 
veteran was evaluated in service and found to have no 
psychiatric pathology with normal mental status.  See 
38 C.F.R. § 3.303(b) (1998).  The Board notes that the 
veteran has provided no medical support for his assertions 
that he, in fact, had a mental disorder and/or psychosis in 
service which was not diagnosed until years later.  There is 
also no evidence that within one year of the veteran's 
discharge a psychosis was manifest.  In fact, the first post-
service psychiatric medical evidence of record from Hutchings 
Psychiatric Center indicates a diagnosis of schizotypical 
personality disorder in early 1981.  Personality disorders 
cannot be service-connected.  38 C.F.R. § 3.303 (c) (1998).

Also, there is no medical evidence that links the veteran's 
post-service diagnosis of paranoid schizophrenia, or current 
diagnosis of dementia with possible psychosis, to service.  
As a layman neither the veteran, his sister, nor the 
representative is competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board further notes that there is a considerable amount 
of post-service medical evidence of alcohol and other drug 
abuse.  Under the provisions of 38 U.S.C.A. §§ 1110, 1131 
(West 1991), VA compensation cannot be paid for disability 
due to the abuse of alcohol or drugs.  In a precedent 
opinion, dated January 16, 1997, the General Counsel of the 
VA concluded that Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  The payment of compensation is prohibited 
whether the claim is based on direct service connection or, 
under 38 C.F.R. § 3.310(a), for secondary service connection 
for a disability proximately due to or the result of a 
service-connected disorder.  Further, compensation is 
prohibited regardless of whether compensation is claimed on 
the basis that a service-connected disease or injury caused 
the disability or on the basis that a service- connected 
disease or injury aggravated the disability.  AOPGCPREC 2-97 
(1997); 62 Fed. Reg. 15565 (1997). The Board is bound by this 
interpretation. 38 U.S.C.A. § 7104(c).  Thus, in the instant 
case, service connection for substance abuse is prohibited by 
law and such a claim would lack legal merit.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a mental disorder.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Whereas the Board 
has determined that the appellant's claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of this 
claim.  Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 
1999); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the appellant had not made VA 
aware of specific, additional evidence that is not of record 
which could serve to well ground his claim.  The RO fulfilled 
its obligation under section 5103(a) in a May 1998 statement 
of the case which informed the appellant that the reason his 
claim for a mental condition had been denied was that there 
was no evidence that such condition occurred in service or 
was caused by service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Thus, there 
is no further duty to assist the appellant in development of 
this claim.  Thus, since this claim is not well grounded, it 
must, accordingly, be denied.  Grottveit v. Brown, 5 Vet.App. 
91 (1993); Boeck v. Brown, 6 Vet.App. 14 (1993).


ORDER

Service connection for dementia, with possible psychosis, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


